Citation Nr: 1137787	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for burial benefits.

3.  Entitlement to service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs and a double hernia for the purpose of accrued benefits.   


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  The appellant claims as the surviving spouse.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before a Veterans Law Judge (VLJ) via a videoconference hearing in July 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for burial benefits and entitlement to service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs and a double hernia for the purpose of accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The cause of death was atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were listed as contributory factors.  

2.  At the time of death, the Veteran was not service connected for any disability.  

3.  Atherosclerotic cardiovascular disease, insulin dependent diabetes mellitus and hypertension were not manifest during service or within a year of separation from service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1310, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in August 2008 and March 2010. However, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that in the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, the VCAA notice must include: (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected. Hupp, 21 Vet. App. at 352-53.  The appellant was provided with such notice.
 
Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in July 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  All known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  Thus, VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

The veteran who had a service-connected disability that was the principal or contributory cause of his death, which occurred after December 31, 1956, may be eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  In order to establish service connection for the cause of the veteran's death, the evidence must establish that the service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  The debilitating effects of a service- connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as diabetes mellitus and cardiovascular renal disease including hypertension, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

ANALYSIS

The appellant has appealed the denial of service connection for the cause of the Veteran's death.  After review of the record, the Board finds against the claim.

The Board notes that there is no showing that a service-connected disability was the principal or contributory cause of the Veteran's death.  At the time of his death, the Veteran was not service connected for any disability.  The July 2008 death certificate cited the immediate cause of death as atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were listed as contributory conditions.  The Board notes that the Veteran was not service connected for any disability at the time of death.  Furthermore, there is no competent evidence linking the cause of death to service.

In deciding a claim for service connection for the cause of the Veteran's death, the Board must consider whether the disability that caused the Veteran's death, atherosclerotic cardiovascular disease and the contributory conditions insulin dependent diabetes mellitus and hypertension, may be linked to service.  The appellant asserts that the fatal conditions started in service.  

Here, service treatment records reveal normal findings for the endocrine system, urinalysis, heart and vascular systems at separation.  At that time, the Veteran reported pain or pressure in the chest and shortness of breath but denied high or low blood pressure and/or palpitation or pounding heart.  He also denied a history of sugar in his urine.  His blood pressure was 132/78.  An examination in September 2004 reported a past medical history only significant for depression, morbid obesity and arthritis.  Examination in May 2005 revealed the heart and pleural spaces were unremarkable and unchanged.  Essential hypertension and diabetes are shown in the record in January 2008.  

According to the death certificate, the Veteran's death was caused by atherosclerotic cardiovascular disease.  Insulin dependent diabetes mellitus and hypertension were also listed on the death certificate as contributory conditions.  The Veteran separated from service in 1960.  However, the first mention of any of the fatal conditions is in 2008, decades after separation.  Furthermore, the pertinent systems and blood pressure were normal at separation.  The Board also notes that atherosclerotic cardiovascular disease, hypertension and diabetes mellitus were not shown within a year of separation.  As such, the evidence reveals that atherosclerotic cardiovascular disease, insulin dependent diabetes mellitus and hypertension, were not shown during service but decades after separation.  Although the Veteran did complain of pain or pressure in the chest and shortness of breath at separation, the clinical evaluation at that time was normal.  Based upon the normal findings, we conclude that his complaints were not indicative of pertinent pathology.

We recognize the appellant's assertion that the Veteran had a blown thorax and sores on his legs from service.  She further contends that his lungs were weakened and that he was punched in the stomach in service which caused him to have two hernias.  However, we note that the Veteran died from heart, vascular and diabetic manifestations not from abdominal or lungs problems.  In fact, examination at separation was normal and post service symptomatology for the disabilities was not shown until decades after separation.  

In sum, the record is devoid of a showing that the Veteran's death was caused by service or a service connected disability.  No competent evidence has been presented showing that the fatal disease processes were related to service.  Here, the appellant has not presented competent evidence of a link between the fatal disease processes and service.  Although we have considered her opinion and testimony, such evidence involves medically complex elements and she is not competent.  Far more probative is the separation examination disclosing that the heart, vascular and endocrine systems were normal.  The preponderance of the evidence is against the grant of service connection for the cause of death.  Rather, the evidence establishes that the fatal disease processes were first manifest decades after service and that there was no relationship to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

The Veteran submitted a claim for service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs and a double hernia in May 2008.  A notice letter was sent to the Veteran in July 2008.  However, he died before adjudication of his claims.  

Here, the Board notes that the Veteran had a claim for benefits during his lifetime.  The appellant submitted a claim for death benefits to include accrued benefits in August 2008.  Her claim was received within a year of the Veteran's death.  However, there has been no adjudication of the accrued benefits issue.  The Board finds the appellant's testimony tantamount to a notice of disagreement (NOD) of the failure to adjudicate her claims.  As such, a remand is necessary so that the AOJ can adjudicate the issues of entitlement to service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs and a double hernia for accrued benefits purposes.  
Furthermore, in light of the pending claim for accrued benefits, the AOJ should revisit the issue of entitlement to service connection for burial benefits.  Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the claim of entitlement to service connection for chronic obstructive pulmonary disease, blown thorax, diabetes mellitus type II, herniated discs and a double hernia for accrued benefits purposes.  

2.  After the development requested above has been completed, the AOJ should then revisit the issue of entitlement to service connection for burial benefits.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


